 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLehigh Metal Fabricators, Inc. and Frank Illigasch,and Joseph Burns. Cases 4-CA-12076-1 and 4-CA-12076-226 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 14 October 1982 Administrative Law JudgeJoel A. Harmatz issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, andhereby orders that the Respondent, Lehigh MetalFabricators, Inc., Bethlehem, Pennsylvania, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.' In adopting the Administrative Law Judge's conclusion that Re-spondent violated Sec. 8(aX3) and (1) of the Act, Member Hunter doesnot pass on the Administrative Law Judge's reliance on Oshkosh Ready-Mix Ca, 179 NLRB 350 (1969), which is unnecessary to the resolution ofthe instant case.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,267 NLRB No. 96the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Accordingly, we give you these assurances.WE WILL NOT discourage our employeesfrom engaging in union activity, including par-ticipation in an economic strike, by refusing toreinstate strikers to vacancies which they arequalified to fill after termination of the strike,or in any other manner discriminating with re-spect to wages, hours, and other terms andconditions of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL grant immediate reinstatement toFrank Illigasch and Joseph Burns to theirformer positions without loss of seniority andother benefits or, if not available, to substan-tially equivalent positions, discharging if neces-sary persons hired to such positions since 22September 1980, and WE WILL make themwhole for earnings lost since 4 November1980, by reason of our discrimination againstthem, with interest.LEHIGH METAL FABRICATORS, INC.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Thisproceeding was heard by me in Allentown, Pennsylva-nia, on May 18, 19, and 20, 1982, upon an original unfairlabor practice charge filed on May 4, 1981, and a con-solidated complaint issued on June 26, 1981, which, asamended, alleges that Respondent violated Section8(a)(3) and (1) of the Act by failing, since September 22,1980, to reinstate the Charging Parties to their former orsubstantially equivalent positions upon termination of aneconomic strike. In duly filed answers, Respondentdenied that any unfair labor practices were committed.Following the close of the hearing, briefs were filed onbehalf of the General Counsel and Respondent.568 LEHIGH METAL FABRICATORS, INC.Upon the entire record in this proceeding, includingconsideration of the post-hearing briefs,' and direct ob-servation of the witnesses while testifying as well as theirdemeanor, it is hereby found as follows:FINDINGS OF FACT1. JURISDICTIONRespondent is a Delaware corporation with a facilityin Bethlehem, Pennsylvania, from which it is engaged inthe fabrication of steel products, including largedampers. During the calendar year preceding issuance ofthe complaint, a representative period, Respondent in thecourse of said operations sold and shipped goods and ma-terials valued in excess of S50,000 directly to points lo-cated outside the Commonwealth of Pennsylvania.The complaint alleges, the answer admits, and I findthat Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat United Steel Workers of America, herein called theUnion, is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThis case gives rise to unprecedented issues concern-ing application of protective guarantees afforded to eco-nomic strikers pursuant to NLRB v. Fleetwood TrailerCo., 389 U.S. 375 (1967), and Laidlaw Corp., 171 NLRB1366 (1968). The scope of the job protection providedsuch strikers was defined succinctly in Brooks Research &Mfg., 202 NLRB 634, 636 (1973), wherein it was statedas follows:[E]conomic strikers who unconditionally apply forreinstatement when their positions are filled by per-manent replacements are entitled to full reinstate-ment upon departure of replacements or when jobsfor which they are qualified become available,unless ...the Employer can sustain its burden ofproof that the failure to offer full reinstatement wasfor legitimate and substantial business reasons.Of prime concern in this proceeding is the question ofwhether or under what circumstances an employer maydecline to rehire strikers in filling post-strike vacancieson grounds that the latter are unable to perform at re-quired levels of skill. Thus, the Charging Parties herein,Frank Illigasch and Joseph Burns, during the summer of1980 participated in a 10-week economic strike againstRespondent. As of the date of the hearing, neither hadI Following the close of the hearing, Respondent on August 30, 1982,filed a "Reply Brief." Thereafter, by letter dated August 30, 1982, coun-sel for the General Counsel urged rejection thereof, pointing out that theBoard's Rules and Regulations do not authorize such filings. In the cir-cumstances, the reply brief has not been considered.been recalled. In the interim, however, Respondent hadengaged in extensive hiring.Respondent explains that its refusal to recall Illigaschand Burns was founded on legitimate business consider-ations in that demands on the skill level of its work forceincreased since inception of the strike and vacancieswhich developed thereafter were confined to positions asto which Illigasch and Burns lacked minimum qualifica-tions. In the alternative, Respondent points to a strikesettlement agreement entered with the Union on Septem-ber 19, 1980, as deferring termination of the strike untilOctober 7, 1980, and as embodying an intent of narrow-ing the statutory rights of the strikers to Respondent'sgood-faith determination as to whether or not they wereneeded. Beyond the foregoing, Respondent's defensesraise an issue which impacts primarily on the scope ofany remedy. Thus, it is argued that, pursuant to Section10(b) of the Act, Respondent may not, under any cir-cumstances, be deemed to have violated Section 8(aX3)and (1) of the Act on the basis of vacancies filled morethan 6 months prior to May 4, 1981, the date on whichthe initial unfair labor practice charge was filed. Finally,and again in the alternative, Respondent contends thatno discrimination could attach with respect to two va-cancies filled on September 22, 1980, for, according to itsview of the facts, said nonstrikers were hired pursuant toa "commitment" made prior to the strike's terminationand hence held the status of permanent replacements.B. Concluding Findings1. The termination of the strike and related issuesRespondent was founded in late 1977. In that year itcommenced operation as a small "job shop" engaged insteel fabrication and producing a variety of "commer-cial" items. Illigasch was hired by Respondent on No-vember 11, 1978. Burns was hired on January 7, 1980.The Union was certified as the representative of Re-spondent's employees on December 20, 1979. Thereafter,a lawful strike commenced on July 14, 1980, apparentlyin furtherance of the Union's position during initial con-tract negotiations. Illigasch and Burns participated in thestrike. Picketing ceased in September 1980, and on Sep-tember 19, 1980, the parties executed a "Memorandum ofAgreement" which expressly stated "the Union will endthe strike and be available to return to work uncondi-tionally." That agreement did not sanction immediatereturn to payroll status of any of the strikers.2It was ex-pressed, however, that Illigasch and Burns would beamong a group of four strikers who would be "recalledas needed."3I It did provide that four strikers would be reinstated but immediatelyplaced on permanent layoff status.' Respondent contends that the strike may not be viewed as havingterminated on September 19, 1980. In this regard Respondent cites a pro-vision in the aforedescribed agreement which stated that "employeesmust sign a release prepared by the Company." It is argued that since thereleases in question were not returned to Respondent until October 7,1980, a condition of the strike settlement agreement was not fulfilled andthe strike did not end until this later date. Contrary to Respondent, as ofSeptember 19, with entry of the memorandum of agreement, the Unionassumed an enforceable obligation to "end the strike and be available toContinued569 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The motion to dismissRespondent now reiterates its assertion first made atthe close of the General Counsel's case-in-chief that theevidence developed failed to make out a prima facie caseof discrimination. In assessing this contention it is notedthat the General Counsel proved beyond question thatno less than 21 new employees were added to Respond-ent's payroll after termination of the strike in the classifi-cations of welder, welder-fitter, fitter, truckdriver, andutility employee. It was further established that unrein-stated striker Burns was hired initially as a "welder train-ee" and that prior to the strike he had performed somewelding work. Indeed, Respondent now describes Burnsas a "utility" employee. Furthermore, the employmentapplication completed by Burns at the time of his hire byRespondent plainly disclosed an employment history ofsome 9 years as a truckdriver.4It is further noted in thisconnection that that same application summarizes thebackground and training of Burns in welding.With respect to unreinstated striker Illigasch, evidenceadduced on behalf of the complaint indicated that he wasconsidered to be a welder-fitter by Respondent, that heperformed as a fitter and welder during the period priorto the strike, that he received regular increases progress-ing from a $5 starting rate to $7.60 hourly when thestrike began, and that, when Respondent established asecond shift in 1980, Illigasch was named as foreman orleadman to head that shift.On the foregoing, I find that the General Counsel sub-stantiated the initial burden so as to shift the onus on Re-spondent to demonstrate that the failure to accord pref-erence to the Charging Parties during the time framecovered by the complaint was supported by materialconsiderations other than their participation in a legiti-mate economic strike. Contrary to Respondent's motion,return to work unconditionally." There is no evidence, whatever, thatpicketing or any withholding of labor continued beyond that date. In thecircumstances, delivery of the releases was a collateral contractual matterwhich neither in fact nor in law could be considered as a basis for ex-tending the effective date on which the economic strike ended. In sum, asof September 19 management's capacity to maintain operations with con-tinuity was no longer impaired or influenced by any withholding of laborby its employees, and hence it no longer could assert the privilege of re-placement articulated in NLRB v. Mackay Radio & Telegraph Co., 304U.S. 333, 345-346 (1938). Nor do I find persuasive Respondent's conten-tion that the strike settlement agreement in any fashion limited the statu-tory reinstatement rights of Illigasch and Burns. The fact that they wereto be recalled by virtue of the agreement on an "as needed" basis is notirreconcilable with the statutory duty to reinstate in vancancies for whichthe former strikers were qualified. Unquestionably, the rights of econom-ic strikers guaranteed by Laidlaw are subject to the bargaining processand may be "waived" by the statutory representative. See, e.g., UnitedAircraft Corp., 192 NLRB 382, 385-388 (1971), enfd. in part 534 F.2d 422(2d Cir. 1975), on remand 247 NLRB 1042 (1980). However, accordingto settled authority such waivers are not to be "lightly inferred" absent"clear and unequivocal language" sufficient to evidence a consciousyielding by the statutory representative with resepct to rights guaranteedrepresented employees. See, e.g., Perkins Machine Co., 141 NLRB 98, 102(1963). Accord: Machinists Lodges 743 and 1746 v. United Aircraft Corp.,534 F.2d 422, 452 (2d Cir. 1975). Here, the language of the strike settle-ment agreement is perfectly consistent with the fact that the Employer'sobligation under Laidlaw matures only as work becomes "available." Andthe ordinary meaning of the term "as needed" is synonomous therewithand failed to confer discretion in the Employer to grant preference tonew pires over former strikers as vacancies arise during the post-strikeperiod.4 See G.C. Exh. 9.the requisite inference of discrimination arises simply onthe showing that the Employer hired employees in classi-fications of its own designation which correspond towork performed and positions held by the strikers. Thatevidence, if unanswered, would suffice to warrant a rea-sonably founded conclusion that Laidlaw rights were vio-lated in the filling of post-strike vacancies. Furthermore,the true reason behind any preference accorded newhires over the economic strikers would be within the pe-culiar knowledge of the managers who made that choice.As the preference evolved from their state of mind, thelaw properly calls upon them to in the first instance es-tablish through credible and substantial proof the basisfor their action. To hold otherwise would require theGeneral Counsel as part of his case-in-chief to speculateas to any business justification possibly behind the Em-ployer's preference, to refute any that might occur toimagination, and to encumber the proceeding through apremature and wasteful process whereby defenses are tobe negated before they are raised.3. The basic defense based upon legitimate businessjustificationRespondent claims it declined to recall the ChargingParties because they failed to meet minimum qualifica-tions for any vacancy that arose after conclusion of thestrike. It is argued that this lack of qualification was anoutgrowth of legitimate and substantial business consider-ations whereby the nature of Respondent's operation hadchanged during the 67-day strike which ran from July 14to September 19, 1980. In this regard it appears that Re-spondent was established in 1977 out of the ashes of an-other engineering firm. During the early stages of Re-spondent's development, according to the testimony ofJoseph Wildman, Respondent's president, the level of ex-perience within its work force was low as it was en-gaged essentially as a job shop performing little in theway of quality assurance work. Later, however, this wasto change. In the fall of 1978, Respondent became associ-ated with Damper Design Incorporated (DDI), a designand engineering firm which operated as a supplier oflarge gas control dampers and expansion joints to publicutilities and heavy industry. In November 1978, Re-spondent began building dampers for DDI on a contractbasis. In the ensuing period, DDI, having no productioncapacity of its own, sought such capability by attemptingacquisition of a nominal interest in Respondent. Agree-ment was reached between DDI and Respondent in thisregard in April 1979.Respondent offered testimony to the effect that com-petitive considerations in the industry served by DDI re-quired suppliers in the late 1970's to bid on the basis ofincreasingly more precise specifications, quality assur-ance standards, and material tracing capacity. As a man-ufacturer for DDI, Respondent was required to make ad-justments enabling the construction of dampers undersuch conditions. Thus, in order to perform quality assur-ance jobs, quality procedures had to be defined, estab-lished, endorsed, and followed strictly. Welders couldnot work on such jobs until certified to perform variouswelding processes with different materials contemplated570 LEHIGH METAL FABRICATORS, INC.by job order specifications and quality procedures. Theburden to upgrade skills which was placed on weldersstemmed from the use of corrosive resistent "superalloys" which were less adaptable to the welding proc-esses than carbon steel and other metals and the utiliza-tion of the more difficult gas tungsten arc welding proc-ess (TIG). Accordingly, prior to the strike and beginningin January 1980, Respondent's employees were told thatwelders would have to be certified in the various weld-ing processes using carbon steel and alloy materials.Respondent contends that the increased level of skilldemanded of its work force could only be met if futurevacancies in the welder classification were filled by newhires who had already demonstrated their qualificationsby prior certification. Mark Reynolds, Respondent's shopsuperintendent, and Wildman did the hiring during theperiod in question. They claim to have passed over Illi-gasch and Burns for welding positions because, unlikethose hired, their skills in this area did not carry a prom-ise of likely certification in the immediate future, as re-quired by the aforedescribed change in production meth-ods.The defense in this respect depended critically uponparole testimony offered through Wildman and Reyn-olds. Both downgraded the skills of Burns and Illigasch,contrasting their alleged shortcomings with a highlypositive appraisal of those hired after the strike. Reyn-olds and Wildman were not regarded as credible wit-nesses. Their testimony collided with objective fact in anumber of material respects, at points was internally in-consistent, and in certain areas impressed me as basicallycontrived and argumentative. The essential thrust oftheir testimony has been rejected unless corroborated byobjective evidence of independent origin.More specifically, it appears that after the strike thefollowing welders were hired for initial employment onthe dates indicated:Thomas BartholomewGerald KurzCharles BeersJames ShiremanDavid BennettClaude FrableGywllin HenritzyJames BoldLarry KocherRobert SchoenbergerDavid MaloziSeptember 22, 1980September 22, 1980September 29, 1980January 26, 1981January 26, 1981March 30, 1981March 30, 1981May 4, 1981August 10, 1981August 17, 1981September 28, 1981According to Respondent's evidence these welders, butnot the Charging Parties, met "the minimum qualifica-tions" for the post-strike vacancies in the welder classifi-cation. As I understand the testimony of Wildman theterm "minimum qualifications" was derived ultimatelyfrom little more than his own personal assessment as towhether applicants or the Charging Party possessed therequisite ability to obtain certification quickly.Wildman did testify that all hired after the strike hadobtained certification elsewhere, an assertion whichwould tend to heighten the possibility that such individ-uals would readily obtain certification under Respond-ent's codes. However, this testimony did not measure upagainst fair analysis of documented fact. The employ-ment applications of James Shireman, James Bold, LarryKocher, and David Malozi, as well as those of RobertRice, who was hired as a fitter, and Richard Savitt, whowas hired as a welder-fitter, specify that each had ob-tained prior certification in one or more welding skillareas. At the same time, however, the applications ofThomas Bartholomew, Gerald Kurz, Charles Beers,David Bennett, Claude Frable, and Gwyllin Henritzyfailed to specify previous certification. In view of the tes-timony by both Reynolds and Wildman that all newhires were retained with full knowledge of the Laidlawrights of Illigasch and Burns, and with full considerationof the statutory preferences of the economic strikers, it isextremely unlikely that Wildman or Reynolds, in makingall such entries, would have neglected to note prior cer-tificationson all applications if in fact that had been thecase. Indeed, the applications of Bartholomew, Kurz,Beers, and Bennett go so far as to detail relevant weldingexperience; yet, no reference is made to any certification.Also found discrepant is testimony of Wildman andReynolds that all hired into the welder classificationafter the strike were given a weld test at the time ofinterview. Although remarks entered by either Wildmanor Reynolds on the various applications often describewelding experience for those hired in that category, onlythat of David Malozi includes a reference to the fact thathe satisfactorily completed a "weld test." Contrary tothe testimony of Reynolds and Wildman I find that Re-spondent did not require certification as a preconditionfor hiring all welders, but hired such applicants in mostinstances solely on the basis of reported experience,without benefit of any form of testing.The allegation that the hiring of Burns and Illigasch aswelders would collide with sound business principle wasembellished by further testimony on the part of Wildmanand Reynolds that after the strike there was no work foruncertified welders. It is difficult to reconcile this asser-tion with the fact that James Bold was hired as a welderon May 4, 1981, but did not become certified under Re-spondent's welding procedures until September 1, 1981.Gwyllin Henritzy was hired on March 30, 1981, and didnot obtain similar certification until September 1, 1981.Thus, for substantial periods of their initial employmentHenritzy and Bold were uncertified. It is appropriate toassume that they were engaged in duties during saidperiod which justified their hire and continuing payrollstatus.Furthermore, no welder could work on any quality as-surance job until certified under Respondent's own qual-ity assurance procedures. Inasmuch as such procedureswere not approved for Respondent's shop until severalweeks after the strike, not a single welder qualified forwork on Respondent's first quality assurance job untilOctober 14, 1980, more than a month after the strike hadended. In fact, three welders were hired after the strikeI The importance of such a notation is highlighted by testimony ofWildman himself Thus, Paul Dickerson was hired by Respondent onJanuary 11, 1981, as a welder-fitter. When examined as to whether Dick-erson held prior certification, Wildman in obvious reference to Dicker-son's application responded: "That is not indicated, and I am not sure."571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDat a time when "immediate" certification was not possi-ble.Concededly, the defense rests essentially on a subjec-tive judgment that neither Illigasch nor Burns would, ifrecalled, obtain certification with sufficient immediacy.Yet, both were hired on their completion of a weldingprogram in which both, as part of their schooling, weretested and certified pursuant to the code established bythe American Welder Society (AWS). Although prior tothe strike neither was engaged extensively in solid weld-ing, both had performed those tasks.6Though Burns wasdescribed by Respondent's witnesses as a "utility man,"Wildman admitted to filing a tax credit application withthe United States Department of Labor which listed himas a welder trainee. Illigasch, who was described by Re-spondent's witnesses as a "fitter's helper," was listed onpersonnel records as a welder-fitter.Notwithstanding my deep mistrust of Respondent'sparole testimony, it is entirely likely that the weldershired by Respondent following the strike were more ex-perienced in that range of functions than either Illigaschor Burns, and that the probabilities favored certificationunder Respondent's quality assurance procedures by theformer more rapidly, with less practice, and with less dif-ficulty.7However, there were no guarantees. Thus,Frable, who was hired as a welder on March 30, 1981,never did test for qualification prior to his termination onMay 8, 1981. Charles Beers, who was hired as a welderon September 29 and whose employment applicationshows almost 30 years of experience as a welder, failedto obtain certification in the shielded metal arc weldprocess involving incoloy, a superalloy, and in factmerely obtained qualification in a single area. GeraldKurz, another hired after the strike, merely qualified inone area. Furthermore, despite the alleged necessity forenhanced skills on the part of its work force, not a singleemployee was terminated by Respondent because of hisfailure to obtain certification. In essence, Respondent'seconomic defense seeks little more than endorsement ofan assumption that neither of the Charging Parties couldhave enhanced his skills to qualifying levels within a rea-sonable period of time if given the chance.s6 Illigasch had more experience in welding than Burns both prior toand after his employment by Respondent. While employed by Respond-ent, !!ligasch had performed solid welds using metal arc and gas metalarc processes and welded using such materials as carbon steel, stainlesssteel, and Corten-A. He acknowledged that he had not engaged in weld-ing using the TIG process or materials such as inconel and hastelloy. Hetestified that he did not take the welder certification test that was admin-istered to Respondent's employees in February 1980, before the strike,because he was not given the opportunity to do so.I In connection with welding it does not appear that any training wasextended to Respondent's welders to foster qualification. Materials, equip-ment, and physical facilities were offered through which these skillscould be upgraded through practice. Thus, it would seem that the type ofqualification contemplated here was more a function of experience andpractice than training and education.a Hardly inspiring confidence in Respondent's good faith was testimo-ny by Wildman and Reynolds concerning the hiring of James Kuhs andEdward Rogers. The former was interviewed by Mark Reynolds on De-cember 14, 1981. Reynolds signified in writing that Kuhs was hired as awelder-fitter on the employment application and testified that Kuhs per-formed as such after his employment. Reynolds denied that Respondenthad a classification called millwright, but indicated that Kuhs' back-ground as a millwright "became very valuable during his employment."Notwithstanding the plain evidence as to the job for which Kuhs wasYet, Respondent's lack of good faith in making thatevaluation was strongly evident in the preference ac-corded by Respondent to new hires in the fitter andwelder-fitter classifications. Apart from the question ofwhether Laidlaw was violated with respect to the welderclassification, it further appears that Illigasch was classi-fied on Respondent's own records as a welder-fitter andhimself testified that prior to the strike he performed as a"fitter." In this connection, Respondent hired the follow-ing new employees as fitters and welder-fitters on thedates indicated.FitterDallas MillerRobert RiceIra WerkheiserRichard SpanglerJohn SpessRichard SabetJames KuhsPaul DickersonSeptember 29, 1980May 4, 1981June 1, 1981July 27, 1981August 19, 1981Welder-FitterOctober 26, 1981December 21, 1981January 11, 1982Illigasch was rejected for the above vacancies because,according to the testimony of Reynolds and Wildman, hecould not meet minimum qualifications. To further thisview, Reynolds and Wildman denied that Illigaschworked as a fitter prior to the strike, claiming that hewas simply a fitter's helper who worked under the direc-tion of others, and who lacked the skills and competencenecessary to be considered a fitter.9In evaluating this testimony it is noted that basicallythe duties of a fitter in Respondent's operation consistedof the interpretation and application necessary to converthired, Wildman testified that Kuhs was hired as a millwright. Obviously,Illigasch, who was listed in Respondent's records as a welder-fitter, couldnot qualify for a millwright position. At the same time, the application ofKuhs shows no experience in private employment in the field of "fitting."In my opinion, the conflicting testimony was born of a dual need, first, toobscure the lack of justification for Kuhs' being hired into a classificationfor which Illigasch had greater experience and, second, to make it appearthat the latter was not qualified for the vacancy filled by Kuhs. Wildmantook a similarly unbelievable stance in connection with Edward Rogers.The hiring data on the application of Rogers appears to have been en-scribed thereon by Reynolds, and indicates that he was hired for the posi-tion of "utility." Rogers' personnel jacket also indicated that he was autility man. This is the very position which, according to Respondent'sown evidence, Burns held prior to the strike. It is also clear that lligaschwas suitably qualified to hold that job. Wildman neatly spun aside thisapparent breakdown through sworn testimony that Rogers was hired as acarpenter, a position for which Illigasch and Burns were not shown toqualify. Wildman's testimony in the above particulars impressed me as ablatant effort to tailor facts to fit within the framework of the defenseand represented the more grievous mistruths contributing to my overalldistrust of the testimonial foundation of the defense.9 Despite Respondent's utilization of what appears to be the traditionalnomenclature of classifications, it does not appear in any form of docu-mentation that the term "fitter's helper" was employed by Respondent asdescriptive of any employee's work. Indeed, Reynolds testified thatanyone considered to be within that category would be classified as "util-ity or shop." However, on his application, his personnel jacket, andworkmen compensation reports made out in two different periods,namely, September 12, 1979, and May 9, 1980, by Mark Reynolds, Illi-gasch's position was defined as welder-fitter. See G.C. Exhs. 12(a) and(b).572 LEHIGH METAL FABRICATORS, INC.blueprint drawings to finished products, including mate-rial preparation and the determination of the sequence ofassembly operation. Some overlap appears to exist be-tween this craft and the more sophisticated position of"layout man." The latter develop raw materials intocomponents which do not have natural or predeterminedform. It is inferrable from this record that the layoutman is looked upon to provide assistance and support tothe fitter in connection with complex aspects of a job.According to the testimony of Reynolds, a qualifiedfitter must be able to read, understand, and apply blue-prints so as to convert raw materials into finished prod-ucts. He must be able to measure and prepare basic com-ponents and determine assembly sequence. He must havea knowledge of fitter terminology and possess specializedtools of that craft. In sum, together with the welder, afitter should be able to take a set of blueprints and repro-duce therefrom the product performing all functions, in-cluding grinding, burning, drilling, shearing, bending,and assembly.Nonetheless, it is clear that the fitter craft is not struc-tured through uniformly recognized codes. In otherwords, there is no test, objective or otherwise, which isrecognized nationally as a means for ascertaining thequalifications of fitters. Accordingly, as between indus-tries, and as between employers, latitude exists to makeone's own definition of what a fitter is and does with noobjective criteria against which such determinationsmight be tested. While there is some evidence that edu-cational curricula have been devised and are available toprovide schooling in the fitter craft and that the UnitedAssociation of Plumbers and Pipefitters Union currentlyadministers with employers an apprenticeship programdesigned to develop skills in that area, it is not shownthat a single fitter or combination fitter-welder hired byRespondent since the strike had such a background. Thaton-the-job training provides the basic seedbed for skilledfitters was confirmed by testimony of Joseph Kozo, aformer supervisor and layout fitter employed by Re-spondent, and Robert Wiswesser, a qualified expertcalled by Respondent. Kozo worked for Respondentfrom September 18, 1978, to November 30, 1979. He pos-sessed 14 years of experience in fitter work. It was thesense of his testimony that one becomes a fitter throughon-the-job experience. Consistent therewith, Wiswesseracknowledged that few fitters would have come out ofany formal apprenticeship program, or completed thetype of training program offered through schools such asthe highly acclaimed Hobart School. Kozo testified thatdespite his experience he is still learning and broadeninghis skills as a fitter. Indeed, he still finds it necessary toask questions concerning a particular job.The effort to impugn Illigasch's work history as afitter began with testimony by Reynolds.t' He related'o Reynolds never supervised llligasch directly. Kozo, until he left Re-spondent's employ, was the immediate supervisor. Kozo, because of hisprior experience with dampers, worked almost 90 percent of the time onsuch products. As Illigasch was Kozo's right-hand-man, he, too, was en-gaged primarily in damper work. Reynolds was responsible for a differ-ent area, which handled different products. It does not appear that, afterthe departure of Kozo, Illigasch became subject to the immediate super-vision of Reynolds.that from his observation Illigasch worked as "a verylimited fitter." He claimed that Illigasch worked directlywith Kozo and that although the former could assemblewith the assistance of a tack welder, if materials werelaid out for him, "he could not take from a blueprint andcommit it into steel and make a product without it firstbeing laid out by someone else." lWildman testified that Illigasch was not qualified toperform as a fitter in that he was unable to establish cutlengths and mark pieces. 12He acknowledged that Illi-gasch was capable of performing many assembly func-tions, but denied that he possessed the knowledge neces-sary to take on a job by himself. In referring to Illi-gasch's lack of capacity in developing jobs on his own,Wildman described Illigasch's primary weakness as fol-lows: "The interpretation of blueprints ... some ofthem are very difficult."'3i" Although Reynolds earlier had testified that "a fitter's helperdoesn't have the direct responsibility for the interpretation or reading ofthe blueprint," he related that lligasch frequently would approach himand question him concerning the meaning of segments of a blueprint. Iftrue, it should have been apparent to Reynolds from such inquiries thatlligasch was interpreting blueprints independently, and without the aideof an acknowledged fitter. To make matters worse, Reynolds, under lead-ing examination by Respondent's own counsel compounded the matter bysuggesting that a fitter's helper is permitted to act independently with re-spect to basic and simple design interpretations. Since Reynolds wouldonly be aware of questions raised to him by Illigasch, he would not beaware of the degree of complexity involved in or nature of independentinterpretation actually performed by Illigasch without the assistance of anacknowledged fitter. The bootstrap testimony continued with Reynoldsattempting to convince me that he would have known whether Illigaschwas engaged in complex or rudimentary interpretation because of hisown familiarity with "the skill levels and requirements of every employeein the shop." However, when Reynolds was asked to identify other fit-ters functioning in the work area of Illigasch. he was plagued by a lackof independent recollection. Indeed, he attempted to respond to this lineof inquiry only upon leading questions by Respondent's counsel. But ofthe five he identified as fitters, the personnel jackets of only two indicat-ed that they were classified as welder-fitters, with two listed as weldersand a fifth listed as a layout man.12 Some confusion exists on the record as to the difference betweenfitting and layout. The ambiguity was particularly acute in the area ofmaterial preparation. Thus, it was conceded by Reynolds that the layoutman develops and lays out forms too complex for the fitter. Nonetheless,Respondent argues that, since Illigasch testified that the layout functionincludes the marking of materials for length and holes to be drilled, andsince this is fitting work, Illigasch's own testimony reveals that he wasnot a fitter. I was not persuaded. The line between layout and fitter workdepends upon degrees of complexity which were not subject to clear de-marcation on this record. Furthermore, if the work of the layout manwere as limited as Reynolds describes, one wonders if there would besufficient work to justify their payroll status. Instead, it would seem morelikely that those recognized to be layout men in Respondent's shop hadperformed more rudimentary measurement functions simply as a means ofkeeping busy and in the interest of efficient utilization. In any event, asidefrom confusion that may exist in consequence of such a practice, Illigaschtestified that he performed some layout work which might well have in-cluded the marking of materials. The fact that he might have consideredthis to be layout work may well have been honestly held opinion grow-ing out of the absence of any source of reference for precise definition asto who performs exactly what.i3 Respondent's brief includes an inexplicable representation to theeffect that "when this charge was filed, Respondent had no idea that Mr.Illigasch claimed to be a fitter, and when informed to that effect by anagent of the National Labor Relations Board, immediately sent a tele-gram to Mr. Illigasch offering him an opportunity to take a test adminis-tered by an independent testing agency." (Resp. br. p. 30.) That telegramwas dated March 16, 1982. (Resp. Exh. 7.) Wildman testified, however,that in June 1981 Illigasch told him directly that he was a welder-fitterContinued573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs indicated, neither Wildman nor Reynolds ever di-rectly supervised Illigasch. Instead, he worked initiallyunder the direction of Kozo, whose bailiwick almost ex-clusively related to the building of dampers. Kozo's re-sponsibility in this respect was understandable. Thus,there is strong evidence that Kozo's work history con-tributed significantly, if not decisively, to DDI's initialcontact with, utilization of, and eventual acquisition of aproprietary interest in Respondent. Donald Hagar, thepresident of DDI who was called as a witness for Re-spondent, testified that he believed that Respondentcould handle the production of dampers because "theyhad one employee who had experience with dampers,and ...making duct sections and other simple fabrica-tions, which was the type of fabrications which we wereaccustomed to at that time." Kozo was the individualHagar had in mind. Hagar acknowledged that he was"familiar" with Kozo's work. All parties agree that Illi-gasch worked closely with Kozo until the latter's depar-ture from Respondent's employ on November 30,1979.14Kozo testified that Illigasch was hired as a welder,but, because he had more potential than what would beexpected of a welder, Kozo taught him the skills of thefitter trade.'5Kozo, who impressed me as an accom-plished fitter, in contrast with Wildman and Reynolds,testified that Illigasch could do anything that pertains tofitting and further "he could do everything I do as afitter.""' He described the caliber of Illigasch's work as"quite capable."and would accept no lesser position. Furthermore, other evidence ad-duced shows that Respondent described Illigasch as a "fitter's helper andacknowledges that he did some fitter's work." Respondent's own recordslisted him as welder-fitter. Contrary to the assertion by Respondent'scounsel the facts within the Employer's knowledge left little room forconfusion. Furthermore, with respect to the substance of the cited tele-gram, it does not appear that any qualifying test was exacted from fittersand welder-fitters hired after the strike. Indeed, the testimony of RobertWiswesser, an expert called by Respondent, is to the effect that no na-tionally recognized certification test for fitters even exits.14 Illigasch testified that after Kozo's departure he performed as afitter until January 1980 when he was named "foreman" on the secondshift. Illigasch, who received 3 pay raises in 1979, testified that whileworking as a fitter he was assisted by a welder, Jeff Vogelman.'s Kozo's attestation to the potential of Illigasch is confirmed some-what by the fact that he was designated as leadman or foreman on thesecond shift. To mitigate this assignment, Wildman and Reynolds relatedthat it was made on the basis of seniority. Although there was a moresenior employee on the shift, they testified that the latter was passed overbecause of an attendance problem. My belief of this effort to "explainaway" the Company's own manifestation of confidence in Illigasch wasno greater than my belief of previous testimony that Rogers was hired asa carpenter and that Kuhs was hired as a millwright.is Joseph Wildman was recalled as a rebuttal witness in response tothe above testimony. He was asked to compare Kozo's skills with fitterspresently employed by Respondent. Wildman opined that "the fitters cur-rently in our employ are a step or two above." He went on to explainthat "they have more years of experience in more applications." In re-jecting this opinionated testimony, Hagar's testimony as to the work rep-utation of Kozo is noted. Furthermore, Robert Rice, who was hired as afitter on May 4, 1981, had only 3-1/2 years of fitter experience accordingto his application. A similar document filed by Richard Spangler, whowas hired as a fitter on July 27, 1981, shows only 7 years' experience infitting work in combination with welding or burning, but at no time washe previously classed exclusively as a fitter. The application of JohnSpess, who was hired as a fitter on August 19, 1981, shows less than 6years' experience as a fitter. Wildman's opinion in this respect appearedconsistent with a pattern whereby Respondent repeatedly sought to meetRespondent's testimony that Illigasch was not recalledto a fitter position because he did not possess the mini-mal qualifications for that job was neither reflective ofreasonable action, made in good faith, nor for that mattertruthful. The testimony of Illigasch and Kozo is pre-ferred. Based thereon it is concluded that Illigasch pos-sessed the skills requisite to function as a fitter17orfitter-welder.'s Indeed, his familiarity with dampers andthe method by which they were built by Respondent,'9and the fact that skills of others hired in his stead werenot subject to precise evaluation under objective criteria,might well have made his recall a more opportune exer-cise of business judgment. Hence, Respondent by refus-ing to offer him vacancies as fitter or fitter-helper violat-ed rights conferred by Fleetwood and Laidlaw.20The post-strike vacancies which developed in welderpositions present a more difficult issue. In terms of workhistory, neither Burns nor Illigasch was eminently quali-fied in that skill. Nonetheless, they were initially hired aswelder-trainee and welder respectively. Prior thereto,both had completed training courses and while on Re-spondent's payroll actually performed welding functions.It does not appear that prior to the strike either was in-formed that his work as a welder was unsatisfactory.Yet, both were bypassed pursuant to Respondent's al-leged determination to hire more qualified welders. Inthis regard it is noted that as a general proposition theright to strike guaranteed by Sections 7 and 13 of theAct would be narrowed critically if lawfully qualified byan employer's election to fill post-strike vacancies withmore experienced and qualified new hires. Somewhere,somehow, someone could be found who could impress ascapable of outperforming the unreinstated striker. Here,however, the question of whether the Employer was en-titled to pick and choose, subjectively, under the guise ofrelative ability does not arise as a narrow abstraction.For its leqality must be construed in the context of Re-spondent's evolution from unskilled fabricator to qualityassurance shop, a change which was naturally to be en-hanced by a growth in the skill level of its welders.Thus, recruitment of the finest welders available nodoubt would contribute to this otherwise legitimate busi-ness objective.It is plain, however, that impaired reinstatement op-portunities are not condoned simply because it is neces-sary to produce a business gain. Accommodation is nec-essary "between the asserted business justifications andthe invasion of employee rights [considered] in light ofunfavorable facts by argumentative and untruthful explanations and seem-ingly unverifiable opinion."1 "[The... reinstatement obligation here is not limited to the strik-ers' old positions, but rather includes reinstatement to substantially equiv-alent positions which the strikers are qualified to fill." Fire Alert Co., 207NLRB 885, 886 (1973).'s After the strike three new employees were hired as welder-fitters.Not one ever qualified under welding certification codes covering Re-spondent's operations.19 Kozo credibly testified that it takes about a year for a newly hiredfitter to become oriented to procedures in a new shop.0o Beyond additional paperwork, the record does not clearly reflecthow or whether demands upon skills of those engaged in fitting are anymore intense in quality assurance work than would be true of a shop op-erating in ordinary job-by-job fabrication.574 LEHIGH METAL FABRICATORS, INC.the Act and its policy." See, e.g., NLRB v. Great DaneTrailers, 388 U.S. 26, 33-34 (1967). Indeed, in AmericanShip Building Co. v. NLRB, 380 U.S. 300, 311-312 (1965),the Court described the limited weight carried by busi-ness justification associated with certain forms of em-ployer conduct as follows:[T]here are some practices which are inherently soprejudicial to union interest and so devoid of signifi-cant economic justification that no specific evidenceof intent to discourage union membership or otherantiunion animus is required. In some cases, it maybe that the employer's conduct carries with it an in-ference of unlawful intention so compelling that it isjustifiable to disbelieve the employer's protestationsof innocent purpose.In other words, even absent a finding of specific illegalintent, "a legitimate business purpose is [not] always adefense to an unfair labor practice charge." NLRB v.Erie Resistor Corp., 373 U.S. 221, 227 (1963).21 Thus, "ifit can reasonably be concluded that the employer's dis-criminatory conduct was 'inherently destructive' of im-portant employee rights ...the Board can find anunfair labor practice even if the employer introduces evi-dence that the conduct was motivated by business con-siderations." NLRB v. Great Dane Trailers, 388 U.S. at34. In my opinion, the instant conduct presents just sucha case. First, there is no real quarrel with the underliningbusiness causation assigned by Respondent. Instead, themischief lies in Respondent's translation of that businesspurpose into an effect which relegates the post-strike em-ployment opportunities of strikers to the vagaries ofmanagement's subjective judgment. Growth in workforce skill levels and an ongoing interest in improvingthe performance thereof through new hires is not pecu-liar to Respondent's needs but represents a pervasive,commonly held goal of any effective manager. Thoughsalutory, it is not viewed in this quarter as the type ofbusiness judgment so special as to reduce an employer'sobligation to reinstate the striker, if qualified, as contem-plated by Laidlaw, to a mere duty to reinstate the strikerif he is the best qualified that might be recruited from anysource. To hold otherwise would countenance a signifi-cant impediment to employee exercise of the rights guar-anteed in Sections 7 and 13 of the Act.s2Employeeswould tend to be most hesitant, perhaps to the point ofrefraining entirely from making common cause in legiti-mate strike action, were the risk of permanent replace-ment compounded by legal recognition of a further right'I The point is illustrated by a number of holdings that interferencewith the right to strike was unlawful even though accompanied by inher-ent business advantage. Thus, in NLRB v. Erie Resistor Corp., supra, su-perseniority for strike replacements was deemed unlawful notwithstand-ing its utility as an economically desirable means of attracting qualifiedapplicants to a strike-bound plant. The denial of vacation benefits to strik-ers in NLRB v. Great Done Trailers, 388 U.S. 26, was found unlawfuleven though it resulted in savings by imposing upon strikers a portion ofthe cost of a strike. In Oshkosh Ready-Mix Ca., 179 NLRB 350 (1969),enfd. 440 F.2d 562 (7th Cir. 1971), cert. denied 404 U.S. 858 an employ-er's bargaining lockout while continuing to operate through the utiliza-tion of temporary replacements was deemed unlawful notwithstandingthat such a tactic could be viewed as promoting satisfactory resolution ofa collective-bargaining dispute.22 NLRB v. Hartmann Luggage Co., 453 F.2d 178, 181 (6th Cir. 1971).in employers to select from any source, on an unverifi-able, subjective basis, the individual whom managementdeems the most qualified. Suspicion that such authoritymight be manipulated to effect veiled reprisals would notbe farfetched and the mere possibility would serve as afurther constraint on employee conduct in this area.In contrast, however, on the particular facts of thiscase, recognition by Respondent of the rights of Illigaschand Burns, as welders, would appear simply to requirethat they be afforded the opportunity Respondent ex-tended to others, including certain welders hired aftercessation of the strike, to upgrade their skills. Thus, theeffort by Respondent to improve its welding capabilitydid not find its origin during the strike or its aftermath,but began in January 1980, well before commencementof the 10-week strike in July of that year. In the courseof this overall process, not a single employee had beenterminated for failure to obtain certification. After thestrike ended and the first of the vacancies opened, imme-diate certification was not possible, for Respondent'squality assurance procedures had not even been estab-lished at that time. Thus, the Charging Parties wouldhave had time to prepare for certification if reinstatedimmediately to said positions. Indeed, certain of thewelders given preference over Illigasch and Burns didnot obtain certification for some 4 to 5 months from thedate of their hire and at least one nonstriker never didqualify. In sum, the statute guaranteed Illigasch andBurns the same opportunity to practice and develop dex-terity with new methods and new materials as was af-forded nonstrikers and as was afforded those hired fromthe general labor market.Although it certainly was probable that the new hirespossessed background rendering it more likely that theywould qualify sooner than the Charging Parties,23theopinion of Respondent in this regard did not rise above"speculation." Common experience shows that there areno guarantees that newly hired employees will live up toexpectations generated by their references, employmenthistory, and performance during an employment inter-view. Consistent therewith, Board precedent is not lack-ing in suggestion that Laidlaw preempts the type of spec-ulation as to qualification involved here. Thus, in BrooksResearch & Mfg., 202 NLRB 634, the implication strong-ly appears that employer misgivings concerning thequalifications of an economic striker are to be tested onthe job through recall, with the employer, later, permit-ted to take appropriate action if the recalled striker is infact "unqualified or cannot do the work" 202 NLRB at637, fn. 13.For the foregoing reasons, it is concluded that compel-ling justification simply does not exist for honoring onthese premises Respondent's subjective assessment thatits economic goals could only be achieved through post-strike filling of vacancies on the basis of the apparentaS In its brief, Respondent represents that "the employees hired afterthe strike were especially skilled and were hired to perform difficult andhighly specialized tasks." The persuasiveness of this point is diminishedcritically by a number of considerations, including my rejection of testi-mony by Wildman and Reynolds that all nonstrikers hired to welding po-sitions: (I) enjoyed prior certification and (2) were tested by Respondentin welding skills during the application process.--575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDqualifications of new hires. See, e.g., Fire Alert Co., 207NLRB 885 (1973). On balance, to preserve the importantemployee rights under assault by the Employer herein, itis found that Respondent was under an obligation tooffer employment to the Charging Parties as weldersprior to the hiring of new employees24and that by fail-ing to do so it violated Section 8(aX3) and (1) of theAct.254. Other defensesFurther contentions on behalf of Respondent relate tothe appropriate scope of liability that might be imposedherein. First, it has been asserted that, by virtue of Sec-tion 10(b) of the Act, no violation might be predicatedupon its hiring of a fitter and two welders in September1980. In this connection, the initial unfair labor practicecharge was filed on May 4, 1981, and, hence, the Sep-tember hirings took place more than 6 months earlierand beyond the period of limitation prescribed in Section10(b). Nonetheless, the General Counsel argues that saiddiscrimination was not time barred as the 10(b) periodonly begins to run from such time as the discriminateesacquired notice of the unfair labor practices. This viewof the law is endorsed by holdings in AMCAR Division,234 NLRB 1063 (1978), and Al Bryant, Inc., 260 NLRB128, 133-135 (1982). Further, the factual burden imposedon Respondent in this respect was articulated by theBoard in Strick Corp., 241 NLRB 210, fn. 1 (1979), fol-lows: "[N]otice whether actual or constructive, must beclear and unequivocal, and ...the burden of showingsuch notice is on the party raising the affirmative defenseof Sec. 10(b)." In the instant case, there is no evidencethat the Charging Parties were aware of post-strike hir-ings on the part of Respondent until April 1981 when anadvertisement appeared in local newspapers. Respondenthaving failed to demonstrate that actual or constructivenotice of hirings was acquired by the Charging Parties atan earlier date, it is found herein that Section 10(b) is nobar to the maintenance of the General Counsel's allega-tions of discrimination based upon hirings on September22, 1980, and thereafter.A further defense raised by Respondent with respectto this time frame concerned the hiring of welders Bar-tholomew and Kurz. Both actually were placed on thepayroll by Respondent on September 22, 1980, severaldays after termination of the strike. Nonetheless, Re-" No different result is required by Lincoln Hills Nursing Home, 257NLRB 1145 (1981). There, an economic defense was sustained in circum-stances nullifying the employer's obligation to reinstate licensed personnelin a nursing home. However, the economically founded change thereineliminated permanently the position formerly held by striking licensedpersonnel, and, hence, unlike the instant case, the employer there did notprefer more qualified job applicants over qualified economic strikers infilling post-strike vacancies. Also of no avail to Respondent is the circuitcourt's decision in Soule Glass & Glazing Co.a v. NLRB, 652 F.2d 1055 (IstCir. 1981), since the view "endorsed" by the court in that case related tothe "best qualified" striker, and in no way blessed the hiring of new em-ployees.'a It has heretofore been found that Respondent was also under an ob-ligation to recall Illigasch to the first vacancy in the position of fitter orfitter-helper. As to Burns, it is noted further that, even if he was not enti-tled to recall as a welder, his rights were violated when Respondenthired Miccicke as a truckdriver on September 22, 1981, and EdwardRogers in the utility position on November 16, 1981.spondent contends that both were replacements of unfairlabor practice strikers in that commitments were madefor their hire prior to termination of the strike. Here,again, Respondent held the burden of proof. In support,Wildman testified that he hired both Bartholomew andKurz. He testified that he interviewed Bartholomew onSeptember 10, 1980, and at that time "[W]e commited tohire him ...we promissed him employment." Wildmanwent on to testify that the Kurz interview occurred onSeptember 16, 1980, at which time he "committed to hirehim."26However, the application of Bartholomew in-cluded notations suggesting that he did not accept em-ployment at the time of interview. Said application con-tained the notation "WILL CALL ... HOLD POS... POSS. 9-22-80." See General Counsel's Exhibit10(a). When questioned on cross-examination concerningthat notation, Wildman explained that this related solelyto a question in Bartholomew's mind as to the extent ofnotice he had to give his current employer. Though sus-ceptible to interpretation that Bartholomew had in factaccepted any job offer, Wildman's testimony in this re-spect is ambiguous and fails clearly to disclose that fact.The possibility that there might not have been immediateacceptance is suggested by the fact that the salary of-fered by Respondent was $7 an hour while Bartholo-mew's current employer was paying $8.75 per hour. Inany event, considering my overriding mistrust of Wild-man, his uncorroborated testimony as to the basis for thenotation on the application is rejected. In the case ofKurz, no evidence whatever was furnished as to whenhe accepted any offer of employment made to him. Ac-cordingly, Respondent has failed to adduce throughcredible proof that a "mutual understanding"27existedwhereby the applicants during the strike signified "theiracceptance of offers of permanent employment" prior tothe strike's termination.28 Accordingly, Respondent's un-lawful discrimination in violation of Section 8(aX3) in-cludes its failure to offer immediate reinstatement to Illi-gasch and Burns on Monday, September 22, 1980.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(aX3) and (1) of theAct by since September 22, 1980, declining to reinstateeconomic strikers Illigasch and Burns to vacancies in po-sitions which they were qualified to fill.4. The above unfair labor practices constitute unfairlabor practices having an effect upon commerce withinthe meaning of Section 2(6) and (7) of the Act.a2 These facts were based upon examination by Respondent's counselonly after the high leading question was put to Wildman: "[D]id youmake a commitment to them prior to them beginning?"27 Superior National Bank & Trust Co., 246 NLRB 721 (1979).28 See Home Insulation Service, 255 NLRB 311, 312-313 (1981), andcases cited at fn. 9.576 LEHIGH METAL FABRICATORS, INC.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, it shall be or-dered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that Respondent unlawfully failed torecall Frank Illigasch and Joseph Burns to their formerpositions, or to vacancies which arose after terminationof an economic strike in which they participated, whichthey were qualified to fill, it shall be recommended thatRespondent offer them immediate reinstatement to theirformer positions or, if such positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges.29It is fur-ther recommended that Respondent be ordered to makethe Charging Parties whole for loss of earnings they sus-tained by reason of the discrimination against them fromNovember 4, 1980.30 Backpay shall be computed on aquarterly basis in the manner prescribed in F. W: Wool-worth Co., 90 NLRB 289 (1950), and shall include inter-est as specified in Florida Steel Corp., 231 NLRB 651(1977).3'Upon the basis of the foregoing findings of facts, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER32The Respondent, Lehigh Metal Fabricators, Inc.,Bethlehem, Pennsylvania, its officers, agents, successors,and assigns, shall:2" Respondent by letter dated June 22, 1981, offered Illigasch, and byletter dated June 26, 1981, offered Burns, the job of a custodian who wason "indefinite sick leave." Said letters indicated that the duties would be"actually those performed" by the custodian at a wage rate of $5.50 perhour. Illigasch testified without contradiction that at the time of thestrike he was earning $7.60 per hour. The application of Burns confirmsthat he was hired in January 1980 at the rate of S5.50 per hour and there-after was increased to $6.35 hourly prior to the strike. The testimony ofWildman that the rate of pay offered in this connection was "at par withthat earned by Burns" was at best misleading. It is concluded that saidoffers to what appears to have been a temporary position were not to asubstantially equivalent job, and hence failed to influence the scope of theappropriate remedy herein.30 Although the discrimination commenced on September 22, 1980, inaccordance with the Board's established remedial policy backpay shallnot extend to a date earlier than the 10(b) cutoff date which in this in-stance was November 4, 1980, See, e.g., Al Brynt Inc, supra at fn. 3.3" See, generally, Isis Plumbing Co, 138 NLRB 716 (1962).3" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board and1. Cease and desist from:(a) Discouraging employees from engaging in activityon behalf of a labor organization by refusing to reinstateeconomic strikers to vacancies for which they are quali-fied or in any other manner discriminating against themwith respect to their wages, hours, or tenure of employ-ment.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the purposes of the Act:(a) Offer Frank Illigasch and Joseph Burns immediatereinstatement to their former positions or, if not avail-able, to substantially equivalent positions, without loss ofseniority, discharging those hired to such jobs since Sep-tember 22, 1980, if necessary, and make them whole forany earnings lost by reason of the discrimination againstthem since November 4, 1980, in the manner defined inthe section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze and determine the amountof backpay due under the terms of this Order.(c) Post at its facility in Bethlehem, Pennsylvania,copies of the attached notice marked "Appendix.""Copies of said notice, on forms provided by the RegionalDirector for Region 4, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.become its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.'S In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Purswant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."577